Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent.
Here, there was no question that the medical procedure was necessary. The issue is whether the payment for services should be denied to the hospital because the Department of Public Welfares committee determined that the procedure could have been safely provided in a special unit, not requiring an overnight stay, so that the admission is considered medically unnecessary and payment is disallowed.
The legislature empowered the Department to carry out the public policy of the Commonwealth, and the purposes of the Act, namely, to aid medically-assisted recipients.
Our task is to determine whether the Departments activities are within the authority delegated to it by the legislature. Pennsylvania Human Relations Commission v. Chester School District, 427 Pa. 157, 233 A.2d 290 (1967).
We are not concerned with the wisdom of the rules and regulations, but rather that what has been ordered must appear to be so entirely at odds with the fundamental principles involved in the program.
To deprive a health provider of any reimbursement whatsoever where the medical procedure was agreed as necessary, on the theory that such admission overnight was medically unnecessary, certainly does not foster, indeed is inconsistent with, the fundamental principles of the program promulgated by the legislature.